           Case 4:18-cv-06362-HSG Document 27 Filed 02/15/19 Page 1 of 2



 1   Hassan A. Zavareei (SBN 181547)
     Andrea Gold (pro hac vice)
 2   TYCKO & ZAVAREEI LLP
     1828 L. Street, NW, Suite 1000
 3   Washington, D.C 20036
     Telephone: (202) 973-0900
 4   Facsimile: (202) 973-0950
     hzavareei@tzlegal.com
 5   agold@tzlegal.com
 6   Andrew J. Shamis, Esq. (pro hac vice forthcoming)
     SHAMIS & GENTILE, P.A.
 7   14 NE 1st Avenue, Suite 400
     Miami, Florida 33132
 8   Telephone: 305-479-2299
     ashamis@shamisgentile.com
 9
     Scott Edelsberg, Esq. (pro hac vice forthcoming)
10   EDELSBERG LAW, PA
11   19495 Biscayne Blvd #607
     Aventura, FL 33180
12   Telephone: 305-975-3320
     scott@edelsberglaw.com
13
     Counsel for Plaintiff and Proposed Class
14

15                                 UNITED STATES DISTRICT COURT
16                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

17
      SCOTT ROSSO, individually and on behalf of         Case No. 4:18-cv-06362-HSG
18    all others similarly situated,
                                                         NOTICE OF VOLUNTARY DISMISSAL
19                              Plaintiff,               PURSUANT TO FEDERAL RULE OF
                        v.                               CIVIL PROCEDURE 41(a)(1)(A)(i)
20
      CHEETAH MOBILE AMERICA, INC.,
21    A DELAWARE COMPANY,

22                              Defendant.

23

24

25

26

27

28

     NOTICE OF VOLUNTARY DISMISSAL
     12613-001/00725721_1   Error! Unknown document property name.
     CASE NO. 4:18-cv-06362-HSG
           Case 4:18-cv-06362-HSG Document 27 Filed 02/15/19 Page 2 of 2




 1
             TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2
             PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
 3
     Plaintiff Scott Rosso (“Plaintiff”), by and through his respective counsel, submits this notice of
 4
     voluntary dismissal with prejudice. Plaintiff agrees to dismiss all of his individual claims in the above-
 5
     captioned action with prejudice.
 6

 7
     Dated: February 15, 2019                                  By:     /s/ Andrea Gold
 8                                                             Andrea Gold (pro hac vice)
                                                               TYCKO & ZAVAREEI LLP
 9                                                             1828 L. Street, NW, Suite 1000
                                                               Washington, D.C 20036
10                                                             Telephone: (202) 973-0900
                                                               Facsimile: (202) 973-0950
11                                                             agold@tzlegal.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                           1
     NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 4:18-cv-06362-HSG
